 


113 HR 751 IH: Protect America’s Schools Act of 2013
U.S. House of Representatives
2013-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 751 
IN THE HOUSE OF REPRESENTATIVES 
 
February 15, 2013 
Mr. Meadows (for himself, Mr. Cassidy, Mr. Nugent, Mr. Joyce, Mr. Bilirakis, Mrs. Lummis, and Mr. Rooney) introduced the following bill; which was referred to the Committee on Appropriations
 
A BILL 
To make supplemental appropriations for the Cops in Schools program for fiscal year 2013. 
 
 
1.Short titleThis Act may be cited as the Protect America’s Schools Act of 2013.  
2.Supplemental appropriation for the Cops in Schools programThe following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for fiscal year 2012:Department of JusticeOffice of Justice ProgramsCommunity Oriented Policing ServicesFor an additional amount for Community Oriented Policing Services, as authorized by section 1701 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd), for school resource officers, $30,000,000.  
3.RescissionOf the unobligated balances available for Department of Commerce—National Oceanic and Atmospheric Administration—Operations, Research, and Facilities, $30,000,000 is rescinded.  
 
